Case 5:18-cr-00030-SMH-MLH Document 118 Filed 05/05/20 Page 1 of 1 PageID #: 1567



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 18-00030-01

 VERSUS                                           CHIEF JUDGE S. MAURICE HICKS, JR.

 DAVID D. DEBERARDINIS (01)                       MAGISTRATE JUDGE HORNSBY


                                          ORDER

          For the reasons assigned in the Report and Recommendation of the Magistrate

  Judge previously filed herein, and having thoroughly reviewed the record, including the

  written objections filed and the response thereto, and concurring with the findings of the

  Magistrate Judge under the applicable law;

          IT IS ORDERED that Defendant is found competent to stand trial.

          THUS DONE AND SIGNED, in Shreveport, Louisiana, this the 5th day of May,

  2020.
